OPINION OF THE COURT
Before the court is an appeal in which the issue presented was whether the trial court erred in denying appellant’s motion to dismiss because of double jeopardy. Appellant maintains that the State engaged *152in either grossly negligent or bad faith conduct which caused a mistrial.
The record indicates that the Appellant filed a motion in limine to prohibit any evidence that Appellant’s license was suspended which was granted. During trial the prosecutor asked a general question of the arresting officer, to wit: “What did you do then with respect to the Defendant?” to which the officer replied, “I approached the defendant who was witting in his automobile and asked him for his driver’s license. He did not have a driver’s license.” The Appellant then objected and at side bar motioned for a mistrial.
The State had instructed the officer not to mention the Appellant’s suspended license and the officer did not. This colloquy does not evidence any gross negligence or deliberate bad faith conduct on the part of the State. At worst, it was an inexperienced police officer doing his best to accurately answer a general question pertaining to the course of events on the date in question.
The trial court’s denial of the appellant’s motion to dismiss was proper. Hutchens v State, 517 So.2d 27 (Fla. 3d DCA 1987). Accordingly, the judgment of the trial court is affirmed.